It is indeed a great honour and privilege for me to address the General Assembly at its seventy-first session. May I join others in congratulating Mr. Thomson on his election to preside over the deliberations of this session. I am confident that, under his able leadership, the General Assembly will successfully address the pressing issues on its current agenda. I am also confident that he will steer the Organization in the right direction and that we will have fruitful discussions on the well-considered theme of this session, entitled “The Sustainable Development Goals: a universal push to transform our world”.
Allow me to also convey my appreciation to Mr. Ban Ki-moon, who will be concluding his mandate as Secretary-General this year. Through his leadership, Mr. Ban Ki-moon has distinguished himself as a world leader committed to tackling key global challenges, such as reducing poverty and addressing climate change. He has been instrumental in ushering in the Sustainable Development Goals, the successor of the Millennium Development Goals. He has distinguished himself as a global leader, focused on fairness and justice for all nations. Therefore, as he winds up his onerous responsibility as Secretary-General, I would like to convey to him, on behalf of the Zambian people, our best wishes in his future endeavours. Well done. And we thank him once more for his great efforts to improve the lot of humankind.
We are meeting during a special period, when our countries are embarking upon the implementation of the current global development blueprint, the 2030 Agenda for Sustainable Development. Africa appreciates the important synergies of the 2030 Agenda and our own Africa Union Agenda 2063 — the Africa We Want, which was adopted by the African Union Heads of State and Government at the African Union Summit in January 2015. This convergence is a clear demonstration that our continental aspirations and those of the broader international community are well aligned in terms of achieving a better world for all global citizens.
My Government accords the highest priority to the achievement of the Sustainable Development Goals, and we believe that there can be no meaningful development without the elimination of poverty. In that context, special attention should be focused on the least developed countries. They are more vulnerable and need more support to strengthen their economies in order to overcome the challenges they face.
In our quest to address the issues of poverty, unemployment, hunger and income inequality, Zambia has taken specific measures aimed at promoting economic transformation. Those measures include, but are not limited to, the development of value-chain clusters, the diversification of the agriculture sector, the promotion of forestry and the establishment of multi-facility economic zones and industrial parks. We are strongly resolved to promote industrialization through the agriculture and manufacturing sectors in order to speed up the diversification of the economy away from an over-dependency on mining.
In that regard, my Government is addressing the challenges faced by micro-, small and medium-sized enterprises, such as access to finance, markets and technology and the enhancement of entrepreneurial skills. These deliberate interventions are expected to spur enterprise growth and job creation. The renewed focus on economic diversification is expected to further transform our country from dependency on primary products to the development of value-added products through industrialization.
In our quest to foster economic growth, my Government has developed its seventh five-year national development plan, which will take effect in January 2017. The plan focuses on enhancing productive capacities in the agriculture sector and promoting rural development, which will improve the livelihoods and well-being of rural communities.
Like most developing nations, Zambia is today faced with the challenges of population growth, and in particular the need to harness the demographic dividend. There is a mismatch between the growth in the youth population and their assimilation into the job market. That is why the Zambian Government is implementing necessary policies focused on skills development, entrepreneurship, education and infrastructure development. Zambia is ready to learn from, and share with, other countries best practices to address the challenges faced by our young people. It is therefore critical that youth remain actively engaged in the implementation of the 2030 Agenda for Sustainable Development.
The development of appropriate infrastructure is cardinal in fulfilling Africa’s desire to accelerate economic growth and in enhancing the continent’s competitiveness on the global market. Africa must expand intra-African trade and bolster its productive capacities. In line with this, Zambia has embarked upon infrastructure development, including the construction and rehabilitation of roads, railways, bridges and airports.
As the current Chair of the Group of Landlocked Developing Countries, I wish to reiterate our call for the international community to remain committed to the guidelines of the Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024, which aims to improve the living conditions of the half a billion people who live in the 32 landlocked developing countries.
It is evident that climate change has had an adverse impact on the growth of our economies. Zambia has been negatively affected by climate change, which has led to poor crop yields as a result of adverse weather patterns. We have suffered energy deficits as a result of low water levels in our hydropower dams, which account for more than 98 per cent of our power production. We are therefore pursuing a greater energy mix through investment in alternative sources of energy, such as solar, wind and geothermal, among others.
I also wish to join other countries that are calling for the provision of adequate resources to make fully operational the Green Climate Fund, as that would greatly contribute to climate-change mitigation and adaptation. Zambia applauds the landmark Paris Agreement on Climate Change. It calls for fulfilment of the pledges made by parties at the Conference of the Parties to the United Nations Framework Convention on Climate Change .
Zambia also recognizes the importance of food security, and it therefore reaffirms its commitment to prioritizing a range of agricultural practices, including appropriate technologies that respond to climate change, such as conservation agriculture for sustainable and increased food production. Zambia supports calls for improved access to global and local agro-food markets, including transparent and open trading systems, as long as they do not negatively impact on local production. We therefore invite more investments in agro-processing industries to add value to our products and increase employment opportunities.
Zambia is making major strides in addressing various challenges in the health sector. We want to ensure easy access to health services by all our citizens. We are making steady progress in addressing communicable diseases such as HIV and AIDS, tuberculosis and malaria. We are decentralizing primary health-care services and improving the financing mechanisms for major communicable diseases to strengthen the health systems.
At the regional level, the strengthening of the Southern African Development Community Strategy on Pooled Procurement of Essential Medicines and Health Commodities is among the positive interventions that are contributing to our improved health systems. Current interventions in relation to HIV and AIDS include the prevention of mother-to-child transmission and the treatment of all children who are HIV-positive. Our overall goal is to reach a zero-infection rate, in line with the global HIV and AIDS aspirations.
The Zambian Government has put in place policy measures to ensure that our people have access to sexual and reproductive health-care services, including family planning. In addition, my Government has increased the number of health centres, in both rural and urban areas, where these services are accessed.
Zambia has made efforts to strengthen the legal framework for gender equity and equality by enacting the Gender Equity and Equality Act of 2015. That progressive law has put into effect domestically the Convention on the Elimination of All Forms of Discrimination against Women, the Protocol to the African Charter on Human and Peoples’ Rights on the Rights of Women in Africa, and the Southern African Development Community Protocol on Gender and Development. At the continental level, in 2016 Zambia was among 11 countries presented with a gender award for the promotion of gender economic rights. In 2015, I was also humbled to receive the title of promoter of the He for She campaign from UN-Women in recognition of the role that Zambia has played in the area of women’s empowerment.
This exemplifies the special attention and efforts that Zambia has continued to devote to issues related to the empowerment of women and young people in order to promote inclusive and sustainable growth. The measures that my Government has taken include promoting women’s participation in commerce, trade and industry. In order to address some of the challenges that women face, we need support for the creation of lines of credit for women’s empowerment programmes, skills development, employment creation, poverty reduction, and technical assistance in fostering environmentally friendly agricultural methods.
Africa needs strong institutions, not necessarily strong men. In that regard, Zambia is endeavouring to build a peaceful, just and inclusive society, particularly by consolidating democracy. The importance of democracy in our societies cannot be overemphasized. It is an extremely important aspect of our political systems that empowers people to freely participate in governance. As the Assembly is aware, Zambia held elections on 11 August, and they did indeed represent another opportunity for Zambia to demonstrate its commitment to upholding and promoting the tenets of democracy. I would therefore like to take this opportunity to thank the international community for supporting us during the process. Equally, I would like to thank the Zambian people for their peaceful conduct during the elections. I want to assure the Assembly that my Government will use its mandate to continue protecting our peaceful democratic legacy and meeting the aspirations of our people.
My Government yearns for a community of nations that recognizes and respects the sovereign equality of all nations, in accordance with the Charter of the United Nations. As States Members of the United Nations, we all have positive roles to play in promoting peace and security in order to attain sustainable development for present and future generations. However, Zambia is concerned about the fact that the world today continues to witness unbridled acts of conflict and terrorism and rising levels of poverty, which remain overarching and pressing challenges to our aspirations. We must therefore eradicate conflict if we are to attain the Sustainable Development Goals.
Zambia, as a member of the African Union Peace and Security Council, will dedicate its three-year term on that important decision-making body to promoting peace and security on the African continent. I therefore reiterate Zmbia’s continued commitment to the ongoing efforts for peace and conflict resolution of the Southern African Development Community, the International Conference on the Great Lakes Region and the African Union. We believe that the solution to African problems lies in Africa finding its own solutions. We nonetheless welcome and express our gratitude to the international community for its continued support to conflict resolution and peace processes on the continent.
While Zambia believes that the United Nations should be at the core of global governance and efforts to meet the challenges of collective peace, security and development, there is a pressing need to reform the Organization so that it can reflect the contemporary realities of today’s global order. Zambia therefore fully supports the Ezulwini Consensus and the Sirte Declaration, representing the African common position on reform of the Security Council. It is not right that Africa remains the only continent without permanent representation on the Security Council. That historical injustice must be corrected. We therefore urge Member States, including those that have vested interests in maintaining the status quo, to give due consideration to this legitimate demand from Africa. We all have an obligation to make the Security Council more representative, democratic and accountable if the Organization is going to demand democracy, representation and accountability from its Member States.
Zambia’s belief in the ideals and role of the Security Council remains unshaken, and it is in that regard that I reiterate our steadfast commitment to continuing to contribute to the operations and well-being of the United Nations.
 
